Case 1:18-cv-02567-BAH Document 1-2 Filed 11/07/18 Page 1 of 3




                   Exhibit B
      Case 1:18-cv-02567-BAH Document 1-2 Filed 11/07/18 Page 2 of 3
                                                                             U.S. Department of Justice




                                                                             Federal Bureau of Investigation
                                                                             Washington, D. C. 20535

                                                                            October 4, 2018

MR. JASON LEOPOLD
BUZZFEED NEWS



                                                                 FOIPA Request No.: 1418186-000

Dear Mr. Leopold :

          This acknowledges receipt of your Freedom of Information Act (FOIA) request to the FBI. For
administrative tracking purposes, additional FOIPA Request Numbers may be assigned if it is determined
your request seeks records about multiple subjects . You will be notified of any additional tracking numbers
if assigned . Below you will find check boxes and informational paragraphs about your request, as well as
specific determinations per statute. Please read each one carefully.

         P"       You submitted your request via the FBl's eFOIPA system.

                  P"       We have reviewed your request. Consistent with the FBI eFOIPA terms of
                           service , future correspondence about your FOIA request will be provided in an
                           email link.

                  I        We have reviewed your request. Consistent with the FBI eFOIPA terms of
                           service , future correspondence about your FOIPA request will be sent through
                           standard mail.

         P"       Your request for a public interest fee waiver is under consideration , and you will be
                  advised of the decision at a later date. If your fee waiver is not granted, you will be
                  responsible for applicable fees per your designated requester fee category below.

         P"       For the purpose of assessing any fees, we have determined:

                  I        As a commercial use requester, you will be charged applicable search , review,
                           and duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(I).

                  P"       As an educational institution , noncommercial scientific institution or
                           representative of the news media requester , you will be charged applicable
                           duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(II) .

                  I        As a general (all others) requester , you will be charged applicable search and
                           duplication fees in accordance with 5 USC§ 552 (a)(4)(A)(ii)(III).

          Please check the status of your FOIPA request at www.fbi.gov/foia by clicking on FOIPA Status
and entering your FOIPA Request Number . Status updates are adjusted weekly . The status of newly
assigned requests may not be available until the next weekly update. If the FOIPA has been closed the
notice will indicate that appropriate correspondence has been mailed to the address on file.

         For questions regarding our determinations , visit the www.fbi.gov/foia website under "Contact Us."
The FOIPA Request number listed above has been assigned to your request. Please use this number in all
correspondence concerning your request.
      Case 1:18-cv-02567-BAH Document 1-2 Filed 11/07/18 Page 3 of 3
          You may file an appeal by writing to the Director, Office of Information Policy (OIP), United States
Department of Justice, Suite 11050, 1425 New York Avenue, NW, Washington, D.C. 20530-0001, or you
may submit an appeal through OIP's FOIA online portal by creating an account on the following web
site: https://www.foiaonline.gov/foiaonline/action/public/home. Your appeal must be postmarked or
electronically transmitted within ninety (90) days from the date of this letter in order to be considered timely.
If you submit your appeal by mail, both the letter and the envelope should be clearly marked “Freedom of
Information Act Appeal.” Please cite the FOIPA Request Number assigned to your request so it may be
easily identified.

          You may seek dispute resolution services by contacting the Office of Government Information
Services (OGIS) at 877-684-6448, or by emailing ogis@nara.gov. Alternatively, you may contact the FBI’s
FOIA Public Liaison by emailing foipaquestions@fbi.gov. If you submit your dispute resolution
correspondence by email, the subject heading should clearly state “Dispute Resolution Services.” Please
also cite the FOIPA Request Number assigned to your request so it may be easily identified.




                                                                  Sincerely,




                                                                  David M. Hardy
                                                                  Section Chief,
                                                                  Record/Information
                                                                     Dissemination Section
                                                                  Information Management Division
